EXHIBIT FORM OF ORIGINAL 1. Date of Agreement December 1, 2009 THE BALTIC AND INTERNATIONAL MARITIME COUNCIL (BIMCO) STANDARD SHIP MANAGEMENT AGREEMENT CODE NAME:"SHIPMAN 98"PART I 2. Owners (name, place of registered office and law of registry) (Cl. 1) 3. Managers (name, place of registered office and law of registry) (Cl.1) Name Name Scorpio Ship Management sam Place of registration office Ajeltake Road, Ajeltake Island, Majuro, MH96960, Marshall Islands Place of registration office 9 blvd Charles III, MC98000 Monaco Law of Registry Marshall Islands Law of Registry Principality of Monaco 4. Day and year of commencement of Agreement (Cl. 2) December 1, 2009 5. Crew Management (state "yes" or "no" as agreed) (Cl. 3.1) YES 6. Technical Management (state "yes" or "no" as agreed) (Cl. 3.2) YES 7. Commercial Management (state "yes" or "no" as agreed) (Cl. 3.3) NO 8. Insurance Arrangements (state "yes" or "no" as agreed) (Cl. 3.4) YES 9. Accounting Services (state "yes" or "no" as agreed) (Cl. 3.5). YES 10. Sale or purchase of the Vessel (state "yes" or "no" as agreed) (Cl. 3.6) YES 11. Provisions (state "yes" or "no" as agreed) (Cl. 3.7) YES 12. Bunkering (state "yes" or "no" as agreed) (Cl. 3.8) NO 13. Chartering Services Period (only to be filled in if "yes" stated in Box 7) (Cl. 3.3(i)) NO 14. Owners' insurance (state alternative (i), (ii) or (iii) of (Cl. 6.3)). 6.3(i) to apply 15. Annual Management Fee (state annual amount) (Cl. 8.1) US$200,000. 16. Severance costs (state maximum amount) (Cl. 8.4(ii)) For Owners' account: please see clause 8.4(ii) 17. Day and year of termination of Agreement (Cl. 17) See clause 17. 18. Law and Arbitration (state alternative 19.1, 19.2 or 19.3; if 19.3 place of arbitration must be stated) (Cl. 19) 19.1 19. Notices (state postal and cable address, telex and telefax number for serving notice and communication to the Owners) (Cl. 20) c/o Scorpio Commercial Management sam 9 blvd Charles III MC98000 Monaco 20. Notices (state postal and cable address, telex and telefax number for serving notice and communication to the Managers) (Cl. 20). 9 blvd. Charles III MC98000 Monaco Phone: +377 97985700 Fax: +377 92057045 email: technical@scorpio.mc It is mutually agreed between the party stated in Box 2 and the party stated in Box 3 that this Agreement consisting of PART I and PART II as well as Annexes "A"(Details of Vessel), "B" (Details. of Crew), "C" (Budget) and "D" (Associated vessels) attached hereto, shall be performed subject to the conditions contained herein.In the event of a conflict of conditions, the provisions of PART I and Annexes "A", "B",
